ORDER

PER CURIAM.
The Director of Revenue appeals the judgment of the Circuit Court of Jefferson County reinstating Timothy Becker’s driving privileges. The Director contends that the trial court erred in: (1) failing to make a transcript of the trial; and (2) reinstating Becker’s driving privileges.
We have reviewed the briefs of the parties and the record on appeal and conclude that the record on appeal was adequate for our review and the trial court did not err in reinstating Becker’s driving privileges. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).